Case 4:19-cr-00177-LGW-CLR Document 36 Filed 09/29/20 Page 1 of 7




                                                                         FILED
                                                              John E. Triplett, Acting Clerk
                                                               United States District Court

                                                          By mgarcia at 10:34 am, Sep 29, 2020
Case 4:19-cr-00177-LGW-CLR Document 36 Filed 09/29/20 Page 2 of 7
Case 4:19-cr-00177-LGW-CLR Document 36 Filed 09/29/20 Page 3 of 7
Case 4:19-cr-00177-LGW-CLR Document 36 Filed 09/29/20 Page 4 of 7
Case 4:19-cr-00177-LGW-CLR Document 36 Filed 09/29/20 Page 5 of 7
Case 4:19-cr-00177-LGW-CLR Document 36 Filed 09/29/20 Page 6 of 7
Case 4:19-cr-00177-LGW-CLR Document 36 Filed 09/29/20 Page 7 of 7
